Citation Nr: 1109880	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for postoperative residuals of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Heather B. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from a rating decision entered December 2006 by VARO in St. Petersburg, Florida, denying the Veteran's claim for increase for the postoperative residuals of a pilonidal cyst.  Further processing of the Veteran's claim was undertaken by the RO in Huntington, West Virginia, which certified this appeal to the Board.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the Huntington RO, in July 2009.  A transcript of that proceeding is of record.  At such hearing, the Veteran submitted additional documentary evidence along with a waiver for its initial consideration by the RO.  

The issue of the Veteran's entitlement to an extraschedular evaluation of increased disability is addressed is REMAND portion of this decision and it is REMANDED directly to the RO based on attorney representation.  


FINDING OF FACT

The Veteran's service-connected postoperative residuals of a pilonidal cyst are currently manifested by pain, burning, and itching at the surgical site, as well as monthly flare-ups of symptoms, which preclude sitting or ambulation for long periods and refraining from wearing certain types of clothing; sphincter impairment, fecal leakage, or scarring exceeding twelve inches that is deep or productive of limited motion is not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 10 percent, but none greater, for postoperative residuals of a pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 4.118, DC 7804-7335 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in July 2006, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice as to his claim for service connection for postoperative residuals of a pilonidal cyst was provided to the Veteran prior to the initial adjudicatory action by the RO in December 2006, in accord with Pelegrini.  In light of the foregoing, and in the absence of any viable allegation of a failure either as to the substance or timing of the notice provided, or a showing thereof, the Board concludes that compliance with its notice obligations under the VCAA has been achieved.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations in connection with the instant appeal, with the Veteran's VA claims folder being made available and reviewed on the occasion of the most recent evaluation in February 2009.  The findings from such examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disability at issue both fairly and fully.  On that basis, further development action relative to the Veteran's postoperative residuals of a pilonidal cyst is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2009, the Acting Veterans Law Judge (AVLJ) correctly outlined the issue on appeal and noted the elements of the claim lacking.  The AVLJ specifically sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Questions were posed to the Veteran about medical treatment of the claimed disorder, as well as the current symptoms associated with same and their effect on his day-to-day functioning.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim at issue and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes not more than harmless error.

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the governing law and regulations.  

Analysis of the Merits

The Veteran provides credible, oral and written testimony, including that furnished at the Board hearing in July 2010, that he is entitled to a 10 percent rating for postoperative residuals of a pilonidal cyst on the basis of pain, burning, and itching in the area where a pilonidal cyst was previously removed by a surgical procedure.  Pain is noted to occur with sitting and ambulation and the sensitivity in the affected area precludes wearing of certain clothing, including blue jeans.  Monthly flare-ups of pain and drainage are described and the Veteran indicates that approximately ten days of work are lost each year due to symptoms associated with his pilonidal cyst.  

The record reflects that the Veteran underwent surgical excision of a pilonidal cyst while on active duty in August 1972 and that service connection for postoperative residuals of a pilonidal cyst was established by RO action in November 1972.  At that time, a 0 percent rating was assigned therefor under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7335.  That rating has remained in effect since that time.  In connection with the claim for increase received by VA in June 2006, the denial of which forms the basis for the instant appeal, the RO by its rating action in December 2006 continued and confirmed the previous assignment of a 0 percent rating, but under DC 7805-7335.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  No basis for drawing a distinction between initial rating and increased rating claims for applying staged ratings was therein noted.

DC 7335 provides that fistula in ano be rated as impairment of sphincter control under DC 7332, which provides a noncompensable evaluation for impairment of sphincter control that is healed or slight without leakage; a 10 percent rating for constant slight, or occasional moderate leakage; and a 30 percent rating for impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.  

Scars, other than of the head, face, or neck, that are deep or cause limitation of motion, and which cover an area or areas exceeding six square inches are 10 percent disabling; where covering an area or areas exceeding twelve square inches, a 20 percent rating is assignable.  38 C.F.R. § 4.118, DC 7801.  Scars, of other than the head, face, or neck, that are superficial and that do not cause limited motion, are 10 percent disabling if covering an area or areas of 144 square inches or more.  38 C.F.R. § 4.118, DC 7802.  Superficial, unstable scars are 10 percent disabling.  38 C.F.R. § 4.118, DC 7803.  Superficial scars that are painful on examination are 10 percent disabling.  38 C.F.R. § 4.118, DC 7804.  Finally, other scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

A further change to the rating criteria for skin diseases was effectuated as of October 23, 2008, see 73 Fed. Reg. 54708, although the most recent change was made effective only for claims filed on or after October 23, 2008, and this claim was received by VA in June 2006.  As such, the most recent changes are not for application in this instance.  

The Veteran's credible testimony is bolstered by a written statement, dated in September 2006, from his spouse, wherein she communicated that the Veteran had been observed to be in discomfort on a daily basis from his pilonidal cyst and was unable to sit for any extended period of time.  She also made reference to the Veteran's use of a pillow on which to sit to reduce the irritation that accompanies sitting.  

Medical evidence developed in connection with the Veteran's June 2006 claim includes the report of a VA medical examination in July 2006, when the Veteran reported chronic irritation and pain in the area of his prior pilonidal cyst.  His symptoms were noted to be aggravated by prolonged sitting; daily use of a pillow for sitting was reportedly made.  No difficulty with fecal leakage or sphincter control was set forth, despite a surgical procedure for drainage of a perirectal abscess in 2004, followed by an anal fistulotomy in 2005.  Examination revealed a well-healed incision in the gluteal cleft, without tenderness and yielded a diagnosis of chronic discomfort at the prior surgical site for cyst removal, without evidence of cyst recurrence, but a prohibition for certain activities.  

Private medical and VA treatment records identify a chronology involving colitis in February 2004 and the notation of a possible perirectal abscess in March 2004.  This was followed by confirmation of the perirectal abscess, subsequent to which the Veteran underwent surgical drainage of the abscess and, in light of further complications, a rectal fistulotomy in June 2005.  

VA medical examination in February 2009 disclosed no significant abnormality regarding the Veteran's pilonidal cyst, with the VA examiner finding it to be less likely than not that the Veteran's perianal abscesses and fissure were caused or otherwise the result of his inservice pilonidal cystectomy performed 32 years earlier, based on a review of all pertinent records.  A contrary opinion, dated in May 2009, is offered, without further explanation or rationale, by a private consulting physician who noted there to be linkage between the Veteran's pilonidal cyst and the more recent rectal abscess and fistula. 

Here, the Veteran seeks a 10 percent rating for the postoperative residuals of his pilonidal cyst.  While there are contrary opinions as to the relationship of certain symptoms and manifestations associated with the perianal abscess and rectal fistula shown in 2004 and 2005 to the service-connected disability at issue, the more persuasive opinion, one founded on a review of pertinent records as opposed to the other which is offered without any rationale whatsoever, is that there is no connection between the recent perirectal abscess/fistula and the Veteran's service-connected pilonidal cyst and, to that extent, those symptoms and manifestations attributable to the perianal abscess and anal fistula, beginning in 2004 or later, cannot be considered in association with the service-connected pilonidal cyst.  

That notwithstanding, the record reasonably supports the assignment of a 10 percent rating, but none greater, on the basis of the pain and functional limitations associated with the Veteran's pilonidal cyst.  The Veteran and his spouse have credibly testified that the pilonidal cyst pain and limitations related thereto preceded his recent episode of colitis and rectal difficulties and there is supporting medical evidence through the VA examination in July 2006 that his pilonidal cyst is symptomatic.  There is otherwise absent evidence of related sphincter impairment or anal fistula, or, for that matter, rectal stricture, prolapse, or leakage.  Also lacking is objective evidence of scarring exceeding twelve square inches that is deep or productive of limited motion.  Nevertheless, painful scarring, as a manifestation of the Veteran's postoperative residuals of his pilonidal cyst, warrants the assignment of a schedular, 10 percent evaluation, but none greater, per DC 7804.  To that extent, the benefit sought on appeal, but no schedular rating in excess of 10 percent, is warranted throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, DC 7335-7804; Hart, supra.  


ORDER

A 10 percent schedular rating, but none greater, for postoperative residuals of a pilonidal cyst is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

Remand is required to permit VA to consider initially whether the Veteran is entitled to the assignment of an extraschedular rating for his service-connected postoperative residuals of a pilonidal cyst, as a claim inherent to his claim for a higher rating.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  Here, the Veteran alleges that his performance of his job as an officer manager requires him to sit for long periods, which his service-connected pilonidal cyst does not permit, and that about ten days of work are missed each year as a result of such disability.  Such allegations raise the issue of extraschedular entitlement on the basis of marked work impairment, and inasmuch as the RO has not at all developed or adjudicated the question of extraschedular entitlement to date, remand is required to permit such actions to be undertaken.  

On the basis of the foregoing, this portion of the case is REMANDED for the following actions:

1.  Contact the Veteran in writing for the purpose of ascertaining whether he wishes to pursue a claim of extraschedular entitlement for an increased disability evaluation for residuals of his pilonidal cyst, and, if so, notify him of the information and evidence needed to substantiate his claim for an initial extraschedular evaluation in excess of 10 percent for postoperative residuals of a pilonidal cyst.  He should also be reminded that VA will assist him in obtaining pertinent medical or other data to substantiate his claim in the event that he provides an authorization for the release of any such data.  

Notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should also include an explanation as to the information or evidence needed to establish an extraschedular disability rating.  38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service-connected postoperative residuals of a pilonidal cyst; sick leave or temporary disability benefits utilized and the reasons therefor; and statements from any current or former employer, coworkers, health care providers, family, and friends who have observed the effects of the disability on his ability to function successfully in an office work environment.

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

2.  Lastly, adjudicate the Veteran's entitlement to an initial extraschedular rating in excess of 10 percent for postoperative residuals of a pilonidal cyst.  Should submission of the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service under 38 C.F.R. § 3.321(b) be deemed unwarranted, the reasons for such decision should be set forth in detail.  If any benefit sought on appeal continues to be denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


